Continuation Sheet
Continuation of 3.  Note:  Newly Added claim 28 raises new issues requiring a novel search and further consideration because it recites “wherein the organic silicon-containing protective layer is formed using vapor deposition”, a limitation previously not considered.

 Continuation of 12.  because: It remains the Examiner’s position that the claim(s) is/are unpatentable for reasons previously of record in the final office action.

Response to Applicant’s Arguments
Applicant’s arguments in the response filed October 12, 2021 regarding the rejections of record have been carefully considered but are deemed unpersuasive.
Applicant argues that the proposed substitution (substituting the porous silica film in Nakata with aluminum oxide or titanium oxide as taught by Kobrin) would not be predictable because Nakata is silent about reactions using other materials and the benefits taught in Nakata would potentially be lost and changing the material from silica to aluminum oxide or titanium oxide would affect the final material and change all the associated reactions.  Applicant argues that Nakata’s specification specifically teaches a preference for silicone compounds.  Applicant further argues that changing to aluminum oxide or titanium oxide, as taught by Kobrin, would change the dielectric constant and would degrade device performance.
However, Nakata states that the underyling layer (inorganic adhesion layer) can be, for example, a low dielectric constant film such as a porous silica film or the like (Paragraphs [0978] and [1012]).  Nakata does not limit what the underlying film is but rather that the silica film (organic silicon-containing protective layer) has good adhesion to the underlying layer (Paragraphs [0015], [1041], and [1099]).  Kobrin teaches that the oxide-based layer (i.e. silica, Paragraph [0040]).  In other words, Korbin teaches a silica film will have good adhesion with an underlying silica, aluminum oxide, or titanium oxide film.  As such, Applicant’s arguments are deemed unpersuasive.
Applicant argues that for Applicant’s “organic silicon-containing protective layer” in claim 1, the Office Action points to Nakata’s silica film but that is not an organic layer.
However, Paragraphs [0025]-[0946] of Nakata show that the silica film of Nakata is in fact an organic silicon-containing layer.  Therefore, Applicant’s arguments are deemed unpersuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELAINE M VAZQUEZ whose telephone number is (571)270-0482. The examiner can normally be reached M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/EMV/
ELAINE M. VAZQUEZ
Examiner, Art Unit 1788
November 2, 2021

/Alicia Chevalier/Supervisory Patent Examiner, Art Unit 1788